DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment filed on 10/18/2022 was entered with pending Claims 1-23.
Response to Arguments/Remarks
Response to the 35 U.S.C. §§ 102, 103 rejections (Remarks pages 10-11) with respect to Claims 1-23 have been fully considered along with the claim amendments. The submitted amendments to the claims are considered significant to modify the interpretation of the claim limitations. Examiner conducted an updated search and identified prior art that teaches the amended claim limitations, which are incorporated into the claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-13, 15-16, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koger et al (US PG PUB 2017/0345017) in view of Belzer et al (US PG PUB 2008/0157990).

Regarding Claim 1, Koger et al teach a method for image processing to identify locations of interest (method 200 of using system 100 for analysis of geographical information; Figs 1, 2A and ¶ [0058], [0060]), comprising: receiving, at a computer (module 204, user computer device 110; Fig 1 and ¶ [0058]), geographic coordinate information associated with a street address of a physical structure (geocoding information for a property is stored in geocode database 138 and can be received by processor of user computer 110; Figs 1, 2A and ¶ [0054], [0058], [0064]); retrieving, from a database (parcel database 132; Fig 1 and ¶ [0051]), a geospatial image of a geographic area including the physical structure based on the geographic coordinate information (module 202, geographical information regarding location including the real property boundaries and property (structure) information is stored in parcel database 132 and can be accessed on user computer 110; Figs 1, 2A and ¶ [0051], [0058], [0062]); processing, by an image processor (user computer 110 recognized in the art to contain an image processor; Fig 1 and ¶ [0047]), the geospatial image to extract a first boundary outline of the physical structure (module 206, the primary structure is identified with a first boundary 306; Figs 1, 2A, 3 and ¶ [0069]-[0071]); calculating a second boundary outline offset outside of the first boundary outline based on an offset value (module 208, an outer buffer (second) boundary 310 is calculated from the structure (first) boundary 306 at a predetermined distance (offset value) 308; Figs 1, 2A, 3 and ¶ [0074]); 23035380.00759generating a virtual geofence around the physical structure corresponding to the second boundary outline (the outer buffer (secondary) boundary 310 is used to generate additional data, thereby the outer buffer boundary is used to create the equivalent of the described virtual geofence around the structure to generate the data; ¶ [0075]); storing, in a memory (user computer 110 recognized in the art to contain a memory; Fig 1 and ¶ [0047]), geofence information for the physical structure based on the virtual geofence corresponding to the second boundary outline (additional data generated using the buffer boundary 310 is stored on user computer 110 memory; and ¶ [0075], [0113]).  
Koger et al does not teach receiving and analyzing global positioning system (GPS) information from a plurality of devices within the virtual geofence; and generating locations of interest information by tracking density of GPS clusters based on the GPS information.
Belzer et al is analogous art pertinent to the technological problem addressed in this application and teaches receiving and analyzing global positioning system (GPS) information from a plurality of devices within the virtual geofence (a GPS enabled device is prompted when the device is within close proximity of the region of interest and can record information from multiple devices (such as a smart phone and the farm equipment) over time, stored in a remote database; ¶ [0054]-[0055], [0059], [0061]-[0063]); and generating locations of interest information by tracking density of GPS clusters based on the GPS information (location (fields) GPS information is generated including activities (which would indicate density (frequency) of attending to the area (creating a variety of tracked seasonal records over time)); ¶ [0059], [0061]).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Koger et al with Belzer et al including receiving and analyzing global positioning system (GPS) information from a plurality of devices within the virtual geofence; and generating locations of interest information by tracking density of GPS clusters based on the GPS information. Use of GPS enabled mobile devices allows for fast and reliable processing of the geoposition and allows for creating a reliable record of the information regarding the region of interest, as recognized by Belzer et al (¶[0058]).
Regarding Claim 2, Koger et al in view of Belzer et al teach the method of claim 1 (as described above), wherein Koger et al teaches calculating the second boundary outline offset outside of the first boundary outline (module 208, an outer buffer (second) boundary 310 is calculated from the structure (first) boundary 306 at a predetermined distance (offset value) 308; Figs 1, 2A, 3 and ¶ [0074]) includes: determining a first set of latitude and longitude coordinates for a first plurality of geographic points of the first boundary outline (geocoded latitude and longitude coordinates are determined using the elevation database 134 (module 205) and used for identifying the structure boundary 306 (module 206); Fig 1, 2A, 3 and ¶ [0066], [0068]-[0069]); identifying a second set of latitude and longitude coordinates for a second plurality of geographic points by stepping out and away from each of the first set of latitude and longitude coordinates by a geographic distance defined by the offset value (the latitude and longitude points used to identify the structure boundary 306 (module 206) then would determine coordinate points with a predetermined distance for identifying the outer buffer (secondary) boundary 310 with a predetermined distance (offset value) buffer zone 308; Figs 1, 2A, 3 and ¶ [0066], [0072]-[0074]); and determining the second boundary outline based on the second set of latitude and longitude coordinates (the outer buffer (secondary) boundary 310 is determined by the predetermined distance (offset value) buffer zone 308 and based on coordinates originated from the structure boundary 306; Fig 1, 2A, 3 and ¶ [0066], [0072]-[0074]).  
Regarding Claim 4, Koger et al in view of Belzer et al teach the method of claim 1 (as described above), wherein Koger et al teaches calculating the second boundary outline offset outside of the first boundary outline includes applying a polygon offset function to the first boundary outline (a polygon shape will be used to define the structure (first) boundary 306, which is then used to calculate the outer buffer (secondary) boundary 310 based on a predetermined distance buffer zone 308, thereby also using the polygon shape to define the outer buffer (secondary) boundary 310; Figs 1, 2A, 3 and ¶ [0072]-[0074]).  
Regarding Claim 5, Koger et al in view of Belzer et al teach the method of claim 1 (as described above), wherein Koger et al teaches the offset value is a value that varies depending on a physical structure characteristic of the physical structure  (the predetermined distance (offset value) buffer zone 308 can be defined based on configurable distances from the physical building structure and may include additional physical characteristics in the area; Figs 1, 2A, 3 ¶ [0074], [0076]-[0078]).   
Regarding Claim 8, Koger et al in view of Belzer et al teach the method of claim 1 (as described above), wherein Belzer et al teaches generating a notice when GPS data associated with a device indicates that the device has either entered or exited the virtual geofence 22035380.00759 around the physical structure (a GPS enabled device is prompted when the device is within close proximity of the region of interest; ¶ [0059], [0061]), wherein the notice includes a message indicating that the device has arrived or departed the physical structure (the user is alerted that the device is in close proximity and signaled to general information of the region; ¶ [0059], [0061]); and transmitting the notice to a remote computer identifying when the device has entered or exited the physical structure (the phone can wirelessly send and store information to the remote database when the user leaves the region; ¶ [0061]).  
Regarding Claim 9, Koger et al in view of Belzer et al teach the method of claim 1 (as described above), wherein Belzer et al teaches detecting that a device (user GPS enabled device¶ [0059]), in route to the physical structure, is within a predetermined distance of the virtual geofence around the physical structure based on GPS data associated with the device (a map with a first zone boundary 12 around the region of interest (that may contain a building) 10 and a second boundary 14 identified around the region 10 boundary 12a and the GPS enabled device is prompted when the device is within close proximity of the region of interest; Fig 1, ¶ [0032]-[0034], [0059], [0061]); generating a notice indicating that the device will be arriving at the physical structure based on detecting that the device is within the predetermined distance of the virtual geofence (when GPS enabled device is in close proximity of region, a notice is prompted that would indicate the device is near the region; ¶ [0059]); and transmitting the notice to a remote dispatcher prior to arrival at the physical structure (the  location of the GPS device is transmitted to a remote location computer (dispatcher) for identifying the geoposition and field boundary data; ¶ [0041]).  
Regarding Claim 10, Koger et al in view of Belzer et al teach the method of claim 1 (as described above), wherein Koger et al teaches the geographic coordinates associated with the street address include longitude and latitude coordinates of the physical structure (geocoding information for a property stored in parcel database 132 includes latitude/longitude coordinates and street address information; Figs 1, 2A and ¶ [0064]-[0065]).  
Regarding Claim 11, Koger et al in view of Belzer et al teach the method of claim 1 (as described above), wherein Koger et al teaches the physical structure is a warehouse, a shipping physical structure, or a physical location that includes access for trucks (the physical structure can be a real property structure including for commercial use (such as a warehouse, logistics center, or location accessed by trucks; ¶ [0062]).  

Regarding Claim 12, Koger et al teach an apparatus for image processing to identify locations of interest (system 100 is used for analysis of geographical information; Fig 1 and ¶ [0058]), comprising: a memory configured to store instructions (computer 121 understood to contain memory that stores instructions for elevation certificate application 120; Fig 1 and ¶ [0049]-[0050]); and a processor (processor 123; Fig 1 and ¶ [0049]) communicatively coupled with the memory (processor 123 is coupled to a memory; Fig 1 and ¶ [0050]), the processor configured to execute the instructions (processor will execute instructions stored on memory; ¶ [0050], [0058]) to: receive, at the computer (module 204, user computer device 110; Fig 1 and ¶ [0058]), geographic coordinate information associated with a street address of a physical structure (geocoding information for a property is stored in geocode database 138 and can be received by processor of user computer 110; Figs 1, 2A and ¶ [0054], [0058], [0064]); retrieve, from a database (parcel database 132; Fig 1 and ¶ [0051]), a geospatial image of a geographic area including the physical structure based on the geographic coordinate information (module 202, geographical information regarding location including the real property boundaries and property (structure) information is stored in parcel database 132 and can be accessed on user computer 110; Figs 1, 2A and ¶ [0051], [0058], [0062]); process, by an image processor (user computer 110 recognized in the art to contain an image processor; Fig 1 and ¶ [0047]), the geospatial image to extract a first boundary outline of the physical structure (module 206, the primary structure is identified with a first boundary 306; Figs 1, 2A, 3 and ¶ [0069]-[0071]); calculate a second boundary outline offset outside of the first boundary line based on an offset value (module 208, an outer buffer (second) boundary 310 is calculated from the structure (first) boundary 306 at a fixed distance (offset value) 308; Figs 1, 2A, 3 and ¶ [0074]); 23035380.00759generating a virtual geofence around the physical structure corresponding to the second boundary outline (the outer buffer (secondary) boundary 310 is used to generate additional data, thereby the outer buffer boundary is used to create the equivalent of the described virtual geofence around the structure to generate the data; ¶ [0075]); and store, in a memory (user computer 110 recognized in the art to contain a memory; Fig 1 and ¶ [0047]), geofence information for the physical structure based on the virtual geofence corresponding to the second boundary outline (additional data generated using the buffer boundary 310 is stored on user computer 110 memory; and ¶ [0075], [0113]).  
Koger et al does not teach to receive and analyze global positioning system (GPS) information from a plurality of devices within the virtual geofence; and generate locations of interest information by tracking density of GPS clusters based on the GPS information.
Belzer et al is analogous art pertinent to the technological problem addressed in this application and teaches to receive and analyze global positioning system (GPS) information from a plurality of devices within the virtual geofence (a GPS enabled device is prompted when the device is within close proximity of the region of interest and can record information from multiple devices (such as a smart phone and the farm equipment) over time, stored in a remote database; ¶ [0054]-[0055], [0059], [0061]-[0063]); and generate locations of interest information by tracking density of GPS clusters based on the GPS information (location (fields) GPS information is generated including activities (which would indicate density (frequency) of attending to the area (creating a variety of tracked seasonal records over time)); ¶ [0059], [0061]).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Koger et al with Belzer et al including to receive and analyze global positioning system (GPS) information from a plurality of devices within the virtual geofence; and generate locations of interest information by tracking density of GPS clusters based on the GPS information. Use of GPS enabled mobile devices allows for fast and reliable processing of the geoposition and allows for creating a reliable record of the information regarding the region of interest, as recognized by Belzer et al (¶[0058]).
Regarding Claim 13, Koger et al in view of Belzer et al teach the apparatus of claim 12 (as described above), wherein Koger et al teaches the instructions to calculate the second boundary outline offset outside of the first boundary outline (module 208, an outer buffer (second) boundary 310 is calculated from the structure (first) boundary 306 at a fixed distance (offset value) 308; Figs 1, 2A, 3 and ¶ [0074]) further include instructions executed by the processor to: determine a first set of latitude and longitude coordinates for a first plurality of geographic points of the first boundary outline (geocoded latitude and longitude coordinates are determined using the elevation database 134 (module 205) and used for identifying the structure boundary 306 (module 206); Fig 1, 2A, 3 and ¶ [0066], [0068]-[0069]); identify a second set of latitude and longitude coordinates for a second plurality of geographic points by stepping out and away from each of the first set of latitude and longitude coordinates by a geographic distance defined by the offset value (the latitude and longitude points used to identify the structure boundary 306 (module 206) then would determine coordinate points with a predetermined distance for identifying the outer buffer (secondary) boundary 310 with a predetermined distance (offset value) buffer zone 308; Figs 1, 2A, 3 and ¶ [0066], [0072]-[0074]); and determine the second boundary outline based on the second set of latitude and longitude coordinates (the outer buffer (secondary) boundary 310 is determined by the predetermined distance (offset value) buffer zone 308 and based on coordinates originated from the structure boundary 306; Fig 1, 2A, 3 and ¶ [0066], [0072]-[0074]).    
Regarding Claim 15, Koger et al in view of Belzer et al teach the apparatus of claim 12 (as described above), wherein Koger et al teaches calculating the second boundary outline offset outside of the first boundary outline includes applying a polygon offset function to the first boundary outline (a polygon shape will be used to define the structure (first) boundary 306, which is then used to calculate the outer buffer (secondary) boundary 310 based on a predetermined distance buffer zone 308, thereby also using the polygon shape to define the outer buffer (secondary) boundary 310; Figs 1, 2A, 3 and ¶ [0072]-[0074]).  
Regarding Claim 16, Koger et al in view of Belzer et al teach the apparatus of claim 12 (as described above), wherein Koger et al teaches the offset value is a value that varies depending on a physical structure characteristic of the physical structure (the predetermined distance (offset value) buffer zone 308 can be defined based on configurable distances from the physical building structure and may include additional physical characteristics in the area; Figs 1, 2A, 3 ¶ [0074], [0076]-[0078]).  
Regarding Claim 19, Koger et al in view of Belzer et al teach the apparatus of claim 12 (as described above),  wherein Belzer et al teaches the processor is further configured to executed the instructions (computer 36 is recognized in the art to contain a processor to receive geoposition information of mobile device(s) 30 and analyze the field data; Fig 3 and ¶ [0041]) to: generate a notice when GPS data associated with a device indicates that the device has either entered or exited the virtual geofence 22035380.00759 around the physical structure (a GPS enabled device is prompted when the device is within close proximity of the region of interest; ¶ [0059], [0061]), wherein the notice includes a message indicating that the device has arrived or departed the physical structure (the user is alerted that the device is in close proximity and signaled to general information of the region; ¶ [0059], [0061]); and transmit the notice to a remote computer identifying when the device has entered or exited the physical structure (the phone can wirelessly send and store information to the remote database when the user leaves the region; ¶ [0061]).  
Regarding Claim 20, Koger et al in view of Belzer et al teach the apparatus of claim 12 (as described above), wherein Belzer et al teaches the processor is further configured to executed the instructions (computer 36 is recognized in the art to contain a processor to receive geoposition information of mobile device(s) 30 and analyze the field data; Fig 3 and ¶ [0041]) to: detect that a device (user GPS enabled device¶ [0059]), in route to the physical structure, is within a predetermined distance of the virtual geofence around the physical structure based on a global positioning system (GPS) data associated with the device (a map with a first zone boundary 12 around the region of interest (that may contain a building) 10 and a second boundary 14 identified around the region 10 boundary 12a and the GPS enabled device is prompted when the device is within close proximity of the region of interest; Fig 1, ¶ [0032]-[0034], [0059], [0061]); generate a notice indicating that the device will be arriving at the physical structure based on detecting that the device is within the predetermined distance of the virtual geofence (when GPS enabled device is in close proximity of region, a notice is prompted that would indicate the device is near the region; ¶ [0059]); and transmit the notice to a remote dispatcher prior to arrival at the physical structure (the  location of the GPS device is transmitted to a remote location computer (dispatcher) for identifying the geoposition and field boundary data; ¶ [0041]).  
Regarding Claim 21, Koger et al teaches the apparatus of claim 12 (as described above), wherein Koger et al teaches the geographic coordinates associated with the street address include longitude and latitude coordinates of the physical structure(geocoding information for a property stored in parcel database 132 includes latitude/longitude coordinates and street address information; Figs 1, 2A and ¶ [0064]-[0065]). 
Regarding Claim 22, Koger et al teaches the apparatus of claim 12 (as described above), wherein Koger et al teaches the physical structure is a warehouse, a shipping physical structure, or a physical location that includes access for trucks (the physical structure can be a real property structure including for commercial use (such as a warehouse, logistics center, or location accessed by trucks; ¶ [0062]).

Regarding Claim 23, Koger et al teach a non-transitory computer readable medium storing instructions, executable by a processor of a computer for image processing to identify locations of interest (computer 121 includes processor 123 that will execute instructions for application 120 stored on non-transitory computer memory and communicatively coupled to user computer 110; Fig 1 and ¶ [0046], [0049]-[0050], [0058]), comprising instructions for: receiving, at a computer (module 204, user computer device 110; Fig 1 and ¶ [0058]), geographic coordinate information associated with a street address of a physical structure (geocoding information for a property is stored in geocode database 138 and can be received by processor of user computer 110; Figs 1, 2A and ¶ [0054], [0058], [0064]); retrieving, from a database (parcel database 132; Fig 1 and ¶ [0051]), a geospatial image of a geographic area including the physical structure based on the geographic coordinate information (module 202, geographical information regarding location including the real property boundaries and property (structure) information is stored in parcel database 132 and can be accessed on user computer 110; Figs 1, 2A and ¶ [0051], [0058], [0062]); processing, by an image processor (user computer 110 recognized in the art to contain an image processor; Fig 1 and ¶ [0047]), the geospatial image to extract a first boundary outline of the physical structure (module 206, the primary structure is identified with a first boundary 306; Figs 1, 2A, 3 and ¶ [0069]-[0071]); calculating a second boundary outline offset outside of the first boundary outline based on an offset value (module 208, an outer buffer (second) boundary 310 is calculated from the structure (first) boundary 306 at a fixed distance (offset value) 308; Figs 1, 2A, 3 and ¶ [0074]); 23035380.00759generating a virtual geofence around the physical structure corresponding to the second boundary outline (the outer buffer (secondary) boundary 310 is used to generate additional data, thereby the outer buffer boundary is used to create the equivalent of the described virtual geofence around the structure to generate the data; ¶ [0075]); and storing, in a memory (user computer 110 recognized in the art to contain a memory; Fig 1 and ¶ [0047]), geofence information for the physical structure based on the virtual geofence corresponding to the second boundary outline (additional data generated using the buffer boundary 310 is stored on user computer 110 memory; and ¶ [0075], [0113]).  
Koger et al does not teach receiving and analyzing global positioning system (GPS) information from a plurality of devices within the virtual geofence; and generating locations of interest information by tracking density of GPS clusters based on the GPS information.
Belzer et al is analogous art pertinent to the technological problem addressed in this application and teaches receiving and analyzing global positioning system (GPS) information from a plurality of devices within the virtual geofence (a GPS enabled device is prompted when the device is within close proximity of the region of interest and can record information from multiple devices (such as a smart phone and the farm equipment) over time, stored in a remote database; ¶ [0054]-[0055], [0059], [0061]-[0063]); and generating locations of interest information by tracking density of GPS clusters based on the GPS information (location (fields) GPS information is generated including activities (which would indicate density (frequency) of attending to the area (creating a variety of tracked seasonal records over time)); ¶ [0059], [0061]).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Koger et al with Belzer et al including receiving and analyzing global positioning system (GPS) information from a plurality of devices within the virtual geofence; and generating locations of interest information by tracking density of GPS clusters based on the GPS information. Use of GPS enabled mobile devices allows for fast and reliable processing of the geoposition and allows for creating a reliable record of the information regarding the region of interest, as recognized by Belzer et al (¶[0058]).

Claims 3, 14  are rejected under 35 U.S.C. 103 as being unpatentable over Koger et al (US PG PUB 2017/0345017) in view of Belzer et al (US PG PUB 2008/0157990) and Wang et al (US PG PUB 2017/0236024).
Regarding Claim 3, Koger et al in view of Belzer et al teach the method of claim 1 (as described above), including Koger et al teaches calculating the second boundary outline offset outside of the first boundary line (module 208, an outer buffer (second) boundary 310 is calculated from the structure (first) boundary 306 at a predetermined distance (offset value) 308; Figs 1, 2A, 3 and ¶ [0074]).
Koger et al in view of Belzer et al does not teach determining a first set of latitude and longitude coordinates for a first plurality of geographic points of the first boundary outline; converting the first set of latitude and longitude coordinates into a first set of pixel space coordinates for a first plurality of pixels of the first boundary outline; 21035380.00759 identifying a second set of pixel space coordinates for a second plurality of pixels by stepping out and away from each of the first set of pixel space coordinates by a pixel space distance defined by the offset value; converting the second set of pixel space coordinates into a second set of latitude and longitude coordinates for a second plurality of geographic points; and determining the second boundary outline based on the second set of latitude and longitude coordinates.
Wang et al is analogous art pertinent to the technological problem addressed in this application and teaches determining a first set of latitude and longitude coordinates for a first plurality of geographic points of the first boundary outline (buildings 106 are identified with latitude/longitude coordinates and a boundary 138 may be determined); Figs 1, 7, 9 and ¶ [0038], [0097]-[0098]); converting the first set of latitude and longitude coordinates into a first set of pixel space coordinates for a first plurality of pixels of the first boundary outline (pixel points are used to identify the building 106 as man-made structures 122 and thereafter used to determine the structure boundary 138); Figs 1, 7, 9 and ¶ [0038], [0097]-[0098]); identifying a second set of pixel space coordinates for a second plurality of pixels by stepping out and away from each of the first set of pixel space coordinates by a pixel space distance defined by the offset value (the pixel data points identifying the man-made structures 122 is composed of a local area pixel matrix and the data points are then grouped into a region (Region A, B, C, D, for example); Figs 1, 7, 9 and ¶ [0038], [0097]-[0098]); converting the second set of pixel space coordinates into a second set of latitude and longitude coordinates for a second plurality of geographic points (boundaries (understood to include the building region) are identified with latitude/longitude coordinates and pixel coordinates); Figs 1, 7, 9 and ¶ [0038], [0042], [0097]-[0098]); and determining the second boundary outline based on the second set of latitude and longitude coordinates (the latitude/longitude coordinates for structures 122 are then used to further organize data points into regions, thereby defining a second boundary (Region A, B, C, D, for example; Figs 1, 7, 9 and ¶ [0038], [0042], [0097]-[0098]).  
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Koger et al and Belzer et al with Wang et al including determining a first set of latitude and longitude coordinates for a first plurality of geographic points of the first boundary outline; converting the first set of latitude and longitude coordinates into a first set of pixel space coordinates for a first plurality of pixels of the first boundary outline; 21035380.00759 identifying a second set of pixel space coordinates for a second plurality of pixels by stepping out and away from each of the first set of pixel space coordinates by a pixel space distance defined by the offset value; converting the second set of pixel space coordinates into a second set of latitude and longitude coordinates for a second plurality of geographic points; and determining the second boundary outline based on the second set of latitude and longitude coordinates. Converting geographical coordinate positions to pixels allows for ease of image processing, as recognized by Wang et al (¶ [0038]).
 21035380.00759 
Regarding Claim 14, Koger et al in view of Belzer et al teach the apparatus of claim 12 (as described above), including Koger et al teaches instructions to calculate the second boundary outline offset outside of the first boundary outline (module 208, an outer buffer (second) boundary 310 is calculated from the structure (first) boundary 306 at a predetermined distance (offset value) 308; Figs 1, 2A, 3 and ¶ [0074]).
Koger et al in view of Belzer et al does not teach to: determine a first set of latitude and longitude coordinates for a first plurality of geographic points of the first boundary outline; convert the first set of latitude and longitude coordinates into a first set of pixel space coordinates for a first plurality of pixels of the first boundary outline; identify a second set of pixel space coordinates for a second plurality of pixels by stepping out and away from each of the first set of pixel space coordinates by a pixel space distance defined by the offset value; convert the second set of pixel space coordinates into a second set of latitude and longitude coordinates for a second plurality of geographic points; and determine the second boundary outline based on the second set of latitude and longitude coordinates.  
Wang et al is analogous art pertinent to the technological problem addressed in this application and teaches to determine a first set of latitude and longitude coordinates for a first plurality of geographic points of the first boundary outline (buildings 106 are identified with latitude/longitude coordinates and a boundary 138 may be determined); Figs 1, 7, 9 and ¶ [0038], [0097]-[0098]); convert the first set of latitude and longitude coordinates into a first set of pixel space coordinates for a first plurality of pixels of the first boundary outline (pixel points are used to identify the building 106 as man-made structures 122 and thereafter used to determine the structure boundary 138); Figs 1, 7, 9 and ¶ [0038], [0097]-[0098]); identify a second set of pixel space coordinates for a second plurality of pixels by stepping out and away from each of the first set of pixel space coordinates by a pixel space distance defined by the offset value (the pixel data points identifying the man-made structures 122 is composed of a local area pixel matrix and the data points are then grouped into a region (Region A, B, C, D, for example); Figs 1, 7, 9 and ¶ [0038], [0097]-[0098]); convert the second set of pixel space coordinates into a second set of latitude and longitude coordinates for a second plurality of geographic points (boundaries (understood to include the building region) are identified with latitude/longitude coordinates and pixel coordinates); Figs 1, 7, 9 and ¶ [0038], [0042], [0097]-[0098]); and determine the second boundary outline based on the second set of latitude and longitude coordinates (the latitude/longitude coordinates for structures 122 are then used to further organize data points into regions, thereby defining a second boundary (Region A, B, C, D, for example; Figs 1, 7, 9 and ¶ [0038], [0042], [0097]-[0098]).  
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Koger et al and Belzer et al with Wang et al including to determine a first set of latitude and longitude coordinates for a first plurality of geographic points of the first boundary outline; convert the first set of latitude and longitude coordinates into a first set of pixel space coordinates for a first plurality of pixels of the first boundary outline; identify a second set of pixel space coordinates for a second plurality of pixels by stepping out and away from each of the first set of pixel space coordinates by a pixel space distance defined by the offset value; convert the second set of pixel space coordinates into a second set of latitude and longitude coordinates for a second plurality of geographic points; and determine the second boundary outline based on the second set of latitude and longitude coordinates. Converting geographical coordinate positions to pixels allows for ease of image processing, as recognized by Wang et al (¶ [0038]).
Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koger et al (US PG PUB 2017/0345017) in view of Belzer et al (US PG PUB 2008/0157990) and Bones et al (US PG PUB 2019/0347745).
Regarding Claim 6, Koger et al teaches the method of claim 1 (as described above), including processing the geospatial image to extract the first boundary outline of the physical structure (module 206, the primary structure is identified with a first boundary 306; Figs 1, 2A, 3 and ¶ [0069]-[0071]).
Koger et al does not teach applying a computer vision function to the geospatial image to remove background noise from the geospatial image; detecting boundary edges of the physical structure by analyzing the geospatial image absent the background noise; and determining the first boundary outline based on the boundary edges.
Bones et al is analogous art pertinent to the technological problem addressed in this application and teaches applying a computer vision function to the geospatial image to remove background noise from the geospatial image (preprocessing of the agromatic field data 106 (vision function of geospatial image) includes filtering noise; Figs 1, 3 and ¶ [0103], [0106]); detecting boundary edges of the physical structure by analyzing the geospatial image absent the background noise (during data analysis on the server 170, boundaries of the region are identified after noise is removed; ¶ [0134], [0152]); and determining the first boundary outline based on the boundary edges (boundary 1502 line can be drawn for the specific region; ¶ [0152]).  
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Koger et al with Bones et al including applying a computer vision function to the geospatial image to remove background noise from the geospatial image; detecting boundary edges of the physical structure by analyzing the geospatial image absent the background noise; and determining the first boundary outline based on the boundary edges. Background noise removal enhances image processing to provide clear distinction in the image for data analysis, as recognized by Bones et al (¶ [0106]).

Regarding Claim 17, Koger et al teaches the apparatus of claim 12 (as described above), the instructions to process the geospatial image to extract the first boundary outline of the physical structure (module 206, the primary structure is identified with a first boundary 306; Figs 1, 2A, 3 and ¶ [0069]-[0071]).
Koger et al does not teach to: apply a computer vision function to the geospatial image to remove background noise from the geospatial image; detect boundary edges of the physical structure by analyzing the geospatial image absent the background noise; and determine the first boundary outline based on the boundary edges.  
Bones et al is analogous art pertinent to the technological problem addressed in this application and teaches to: apply a computer vision function to the geospatial image to remove background noise from the geospatial image (preprocessing of the agromatic field data 106 (vision function of geospatial image) includes filtering noise; Figs 1, 3 and ¶ [0103], [0106]); detect boundary edges of the physical structure by analyzing the geospatial image absent the background noise (during data analysis on the server 170, boundaries of the region are identified after noise is removed; ¶ [0134], [0152]);  and determine the first boundary outline based on the boundary edges (boundary 1502 line can be drawn for the specific region; ¶ [0152]).  
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Koger et al with Bones et al including to: apply a computer vision function to the geospatial image to remove background noise from the geospatial image; detect boundary edges of the physical structure by analyzing the geospatial image absent the background noise; and determine the first boundary outline based on the boundary edges. Background noise removal enhances image processing to provide clear distinction in the image for data analysis, as recognized by Bones et al (¶ [0106]).



Claims 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koger et al (US PG PUB 2017/0345017) in view of Belzer et al (US PG PUB 2008/0157990) and Hesterman (US PG PUB 2018/0322197).
Regarding Claim 7, Koger et al in view of Belzer et al teach the method of claim 1 (as described above) including Koger et al teaches configuring a vehicle to display the location of interest on a display screen located within the vehicle (a mobile computer device 110 includes a graphical user interface to display data on a screen, which could be equipped in a vehicle for a service representative; ¶ [0039], [0093], [0103]).  
Koger et al in view of Belzer et al does not teach identifying a location of interest at the physical structure that is within the virtual geofence, wherein the location of interest includes docking stations or parking spaces tailored to accommodate trucks.
Hesterman is analogous art pertinent to the technological problem addressed in this application and teaches identifying a location of interest at the physical structure that is within the virtual geofence, wherein the location of interest includes docking stations or parking spaces tailored to accommodate trucks (geospatial data includes geographic boundaries for buildings and parking lots (which may accommodate trucks dependent on the lot); ¶ [0097]).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Koger et al in view of Belzer et al with Hesterman including identifying a location of interest at the physical structure that is within the virtual geofence, wherein the location of interest includes docking stations or parking spaces tailored to accommodate trucks. Identification of a geospatial location may include location of specific structures, such as parking lots, thereby providing refined geographical information to a user, as recognized by Hesterman (¶ [0097]).
Regarding Claim 18, Koger et al in view of Belzer et al teach the apparatus of claim 12 (as described above) including Koger et al teaches the processor is further configured to executed the instructions to configure a vehicle to display the location of interest on a display screen located within the vehicle (a mobile computer device 110 includes a graphical user interface to display data on a screen, which could be equipped in a vehicle for a service representative; ¶ [0039], [0093], [0103]).  
Koger et al in view of Belzer et al does not teach to identify a location of interest at the physical structure that is within the virtual geofence, wherein the location of interest includes docking stations or parking spaces tailored to accommodate trucks.
Hesterman is analogous art pertinent to the technological problem addressed in this application and teaches to identify a location of interest at the physical structure that is within the virtual geofence, wherein the location of interest includes docking stations or parking spaces tailored to accommodate trucks (geospatial data includes geographic boundaries for buildings and parking lots (which may accommodate trucks dependent on the lot); ¶ [0097]).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Koger et al and Belzer et al with Hesterman including to identify a location of interest at the physical structure that is within the virtual geofence, wherein the location of interest includes docking stations or parking spaces tailored to accommodate trucks. Identification of a geospatial location may include location of specific structures, such as parking lots, thereby providing refined geographical information to a user, as recognized by Hesterman (¶ [0097]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abhyanker (US PG PUB 2014/0236723) teaches a method, system and apparatus for identifying geo-spatial information and uses boundaries to identify a structure and a neighborhood.
Lee et al (KR 101599990) teaches a system for property assessment and characteristics of land including identifying a structure and a boundary identified around the structure with GPS mobility.
Keane (US PG PUB 2019/0188337) teach an automated method for identifying a structure and characteristics of the structure along with a boundary around the structure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667